Exhibit 10.7


EXECUTION


CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
July 22, 2016
Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: Treasurer, Andrew G. Dokos
Telephone: 832- 616-5815
Email: Andrew.dokos@rmsnav.com


Re: Side Letter
Ladies and Gentlemen:
Reference is hereby made to that certain Master Repurchase Agreement, dated as
of February 23, 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Reverse Mortgage Solutions, Inc. (the
“Seller”), RMS REO CS, LLC (the “REO Subsidiary”) and Wilmington Savings Fund
Society, FSB, d/b/a Christiana Trust, not in its individual capacity, but solely
as trustee for RMS CS Repo Trust 2016 (the “Transaction Subsidiary” and together
with Seller and REO Subsidiary, each a “Seller Party” and collectively, the
“Seller Parties”), and as assigned to Credit Suisse AG, a company incorporated
under the laws of Switzerland, acting through its Cayman Islands Branch (the
“Buyer”). Any capitalized term used in this side letter but not defined herein
shall have the meaning assigned to such term in the Agreement.
SECTION 1.    Service of Process. The Administrative Agent, Buyer and Seller
Parties hereby agree that the Administrative Agent shall be the agent for
service of process on the Buyer.
SECTION 2.    Obligations. The Administrative Agent, Buyer and Seller Parties
hereby agree that pursuant to Section 11 of the Agreement, the Administrative
Agent shall remain liable for any Buyer’s obligations thereunder.
SECTION 3.    Limited Effect. Except as expressly amended and modified by this
side letter, the Agreement shall continue to be, and shall remain, in full force
and effect in accordance with its terms.
SECTION 4.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.


LEGAL02/36495004v3

--------------------------------------------------------------------------------





SECTION 5.    GOVERNING LAW. THIS SIDE LETTER SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
SECTION 6. Counterparts. This side letter may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this side letter in Portable
Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this side letter.
SECTION 7. Limitation of Liability of Trustee. It is expressly understood and
agreed by the parties hereto that (a) this side letter is executed and delivered
by Christiana Trust, not in its individual capacity but solely as Trustee under
the Transaction Subsidiary Agreement, in the exercise of the powers and
authority conferred and vested in it under the Transaction Subsidiary Agreement
for the Transaction Subsidiary, (b) each of the representations, undertakings
and agreements herein made on the part of the Trustee or the Transaction
Subsidiary is made and intended not as personal representations, undertakings
and agreements by Christiana Trust but is made and intended for the purpose for
binding only the Transaction Subsidiary, (c) nothing herein contained shall be
construed as creating any liability on Christiana Trust, individually or
personally, to perform any covenant either express or implied contained herein,
all such liability, if any, being expressly waived by the parties hereto and any
Person claiming by, through or under the parties hereto, (d) Christiana Trust
has not verified and has not made any investigation as to the accuracy of any
representations, warranties or other obligations of the Trustee or the
Transaction Subsidiary under this side letter or any other related documents and
(e) under no circumstances shall Christiana Trust be personally liable for the
payment of any indebtedness or expenses of the Trustee or the Transaction
Subsidiary or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Trustee or the
Transaction Subsidiary under this side letter or any other related documents,
all such liability being limited to the Transaction Subsidiary.




[SIGNATURE PAGES FOLLOW]


2
LEGAL02/36495004v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this side letter to be duly
executed as of the date first above written.
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent
By: /s/ Elie Chau
Name: Elie Chau
Title: Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer
By: /s/ Chris Fera
Name: Chris Fera
Title: Authorized Signatory
By: /s/ Oliver Nisenson
Name: Oliver Nisenson
Title: Authorized Signatory


REVERSE MORTGAGE SOLUTIONS, INC., as Seller
By: /s/ Cheryl A. Collins
Name: Cheryl A. Collins
Title: SVP and Treasurer
 








RMS REO CS, LLC, as REO Subsidiary


Signature Page to Side Letter

--------------------------------------------------------------------------------





By: /s/ Cheryl A. Collins
Name: Cheryl A. Collins
Title: SVP and Treasurer
RMS CS REPO TRUST 2016, as Transaction Subsidiary
By: Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee for RMS CS Repo Trust 2016
Name: /s/ Jeffrey R. Everhart
Title: Jeffrey R. Everhart, AVP






Signature Page to Side Letter